         Case 2:20-cv-01857-AJS Document 68 Filed 01/22/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 JARED CHARLAP,                                      Civil Action No. 20-cv-01857

                     Plaintiff,                      LEAD CASE

        v.

 OFFBEAT VENTURES, LLC doing business
 as VINYL ME PLEASE,

                     Defendant.


 JARED CHARLAP,                                      Civil Action No. 20-cv-01876

                     Plaintiff,                      MEMBER CASE

        v.

 MCINTOSH LABORATORY, INC.,

                     Defendant.

                             NOTICE OF SETTLEMENT

      Plaintiff Jared Charlap hereby advises this Honorable Court he has reached an

agreement in principle with Defendant McIntosh Laboratory, Inc. The parties are

finalizing settlement documents and expect to file a dismissal within 45 days.

   Dated: January 22, 2021                   Respectfully Submitted,

                                             By: /s/ Benjamin J. Sweet
                                             Benjamin J. Sweet
                                             ben@nshmlaw.com
                                             NYE, STIRLING, HALE & MILLER, LLP
                                             1145 Bower Hill Road, Suite 104
                                             Pittsburgh, Pennsylvania 15243

                                             Attorneys for Plaintiff Jared Charlap
         Case 2:20-cv-01857-AJS Document 68 Filed 01/22/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I, Benjamin J. Sweet, hereby certify that the foregoing document was filed through

the ECF system and will be sent electronically to the registered participants as identified

on the Notice of Electronic Filing (NEF) and paper copies will be sent to non-registered

participants this 22nd day of January, 2021.


                                                                 /s/ Benjamin J. Sweet
                                                                   Benjamin J. Sweet




                                               -2-
